57 F.3d 1495
Duncan Peder McKENZIE, Jr., Petitioner-Appellant,v.Rick DAY, Director, Department of Corrections and HumanServices, Respondent-Appellee.
No. 95-99006.
United States Court of Appeals,Ninth Circuit.
June 8, 1995.

Timothy K. Ford, MacDonald, Hoague & Bayless, Seattle, WA, for petitioner-appellant.
Pamela P. Collins, Asst. Atty. Gen., Helena, MT, for respondent-appellee.
Before:  WALLACE, Chief Judge, BROWNING, WIGGINS, BRUNETTI, KOZINSKI, THOMPSON, O'SCANNLAIN, TROTT, RYMER, KLEINFELD, and HAWKINS, Circuit Judges.

ORDER

1
The motion filed May 23, 1995, to dismiss this appeal and vacate prior orders is granted in part.  The appellant Duncan Peder McKenzie, Jr. was executed May 10, 1995.  By reason of his execution, his appeal from the denial of his petition for a writ of habeas corpus has become moot.  Accordingly, the motion to dismiss the appeal as moot is granted.


2
The motion to vacate the prior orders of this court is denied.


3
APPEAL DISMISSED.